Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Abstract Objection
The abstract of the disclosure is objected to because it should not repeat information given in the claims.

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a processor for” and “a memory for” in claim 13.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If Applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) Applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 2-3 it is not clear what “so as to” means. Ll. 2 recites “template workers”, ll. 3 recites “worker”, ll. 5 recites “workers”, ll. 6 recites “worker”, ll. 7 recites “ready workers”, ll. 8 recites “workers” and the aforementioned terms are not clearly distinguished from one another. Ll. 2 recites “pre-creating” and ll. 5 recites “pre-allocated” and it is unclear as to whether or not a pre-created worker is also pre-allocated and/or a pre-allocated worker is also pre-created. In ll. 5 it is not clearly understood what “in consideration of variation in a worker allocation request period for each function” means. Ll. 6 recites “each” function while ll. 4 recites “function” and it is unclear as to if there are one or more than one functions and function execution(s). 

As per claim 2, it recites “allocating” and it is not clearly understood what the difference is between the recited term and “pre-allocating” recited in claim 1. In ll. 3 it is unclear as to what “in consideration of” means. In ll. 4 it is not clear as to if “function service” refers to “function 

As per claim 3, ll. 2 recites “ready workers that are not used” and it is not clearly understood the relationship between ready workers being used/not used and pre-allocating/allocating of the ready workers. Furthermore what is the difference between “downscaling” recited in ll. 3 and “deallocated” recited in claim 2? Moreover, does the downscaling (ll. 4) accomplish the initializing (ll. 1)?

As per claim 4, ll. 3 recites “the template worker” and it is not clear as to which of the “each of the template workers” it refers to from ll. 1-2. In ll. 4 it is not clearly understood what “in common in all functions” means. Furthermore, it is unclear as to how to determine “minimal” resource capacity.

As per claim 5, is the recited function execution the same as that recited in claim 1? In ll. 3 to where is the resource being allocated? 

As per claim 6, is the recited “a resource” the same or different than that recited in claim 5? In ll. 3 to where is the function file loaded? Furthermore is “a resource” and “a function file” recited in ll. 4 the same or different than that recited in ll. 2-3?

As per claim 8, in ll. 3 it is unclear as to which active workers are being referred to from “a number of active workers” recited in ll. 2.

As per claim 10, in ll. 2-3 it is not clear what “to a maximum number of creatable workers” means. In ll. 4 it is not clearly understood what “in a background” means.

As per claim 11, in ll. 3 it is unclear as to what “each function” refers. Does it refer to function file recited in claim 6 or function execution in claim 1?

As per claim 12, in ll. 3 does “workers” refer to template workers, active ready workers, or active workers? How does “corresponding function” relate to “each function” recited in ll. 3-4?

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claims 4-5 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna (US 2019/0028537) in view of Pawgi et al. (US 2018/0109501) (hereinafter Pawgi).

As per claim 1, Krishna teaches the invention substantially as claimed including a worker-scheduling method in a cloud-computing system, comprising: 
	predicting a number of workers to be pre-allocated in consideration of variation in a worker allocation request period for each function (fig. 4, blocks 404-410 and [0015] forecast recurring load patterns based on statistical analysis of current and historical network packet parameters i.e. request period for each function, estimate current peak traffic level based on historical and training data, predict upcoming load congestion based on recurring load patterns and current peak traffic level, and dynamically meet the upcoming load congestion by proactively scaling service instances i.e. predicting a number of workers to be pre-allocated based on the prior forecasting, estimating and predicting steps wherein a service instance is analogous to a container instance); and 
	performing a second load distribution operation of pre-allocating ready workers by performing worker upscaling on as many template workers as the number of workers to be pre-allocated (fig. 4, blocks 404-410 and [0015] for an increase in the upcoming load congestion level proactively deploy additional service/container instances that have been created i.e. upscaling as many template workers as the number of workers to be pre-allocated).

Krishna does not explicitly teach performing a first load-distribution operation of pre-creating template workers so as to process worker execution preparation loads in a distributed manner before a worker allocation request for function execution occurs.

However, Pawgi teaches performing a first load-distribution operation of pre-creating template workers so as to process worker execution preparation loads in a distributed manner before a worker allocation request for function execution occurs ([0017] and [0033] migration containers i.e. plural containers for distributed use are pre-provisioned prior to requesting access to the containers).

Pawgi and Krishna are both concerned with cloud computing networks. Krishna teaches dynamically scaling resources to meet predicted workloads while Pawgi teaches pre-provisioning resources prior to them being requested. Therefore it would have been obvious to one of ordinary 

As per claim 2, Krishna further teaches when the worker allocation request for function execution occurs, allocating the ready workers as active workers (fig. 4, block 409 dynamically handle the increasing upcoming load congestion level by proactively creating and deploying additional service/container instances), and changing states of deallocated ready workers in consideration of a function service request load (fig. 4, block 410 dynamically handle the decreasing upcoming load congestion by proactively removing unneeded service/container instances).

As per claim 3, Krishna further teaches initializing ready workers that are not used during a preset idle time, among pre-allocated ready workers, to the template workers by performing worker downscaling on the ready workers that are not used during the preset idle time (fig. 4, block 410 dynamically handle the decreasing upcoming load congestion by proactively removing unneeded service/container instances).

As per claim 4, Pawgi teaches wherein each of the template workers corresponds to a temporary worker configured in accordance with a base-runtime image and a minimal resource capacity so that the template worker is capable of being used in common in all functions ([0001] servers can have certain configurations i.e. in accordance with a base-runtime image and minimal resource capacity while multiple resources can be pooled together as a farm that can be shared i.e. being used in common in all functions).

As per claim 5, Pawgi teaches wherein each of the ready workers corresponds to a worker in a function-execution-ready state, in which setting of resource information for function execution and allocation of a resource have been completed ([0017] and [0031] migration containers i.e. plural containers for distributed use are pre-provisioned prior to requesting access to the containers).

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claims 4 and 5 and is therefore rejected using the same rationale. 

Claims 6-7, 9, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Pawgi as applied to claims 5 and 16 above, and further in view of Johnston et al. (US 2020/0007388) (hereinafter Johnston).

As per claim 6, Krishna and Pawgi do not explicitly teach wherein each of the ready workers has a state corresponding to any one of an active ready state, in which allocation of a resource and loading of a function file are completed, and an inactive ready state, in which a resource is not allocated, but loading of a function file is completed.

However, Johnston teaches wherein each of the ready workers has a state corresponding to any one of an active ready state, in which allocation of a resource and loading of a function file are completed, and an inactive ready state, in which a resource is not allocated, but loading of a function file is completed ([0020] serverless functions can be compared to stored procedures in that they do a specific thing, and are called and executed when needed, only to go back to being dormant (but ready) when execution completes).

Johnston and Krishna are both concerned with computing networking. Krishna teaches dynamically scaling resources to meet predicted workloads while Johnston teaches network traffic optimization techniques. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Pawgi in 

As per claim 7, Krishna further teaches when an active worker usage ratio is greater than a preset active upper reference value, performing ready worker upscaling of changing the template workers to the ready workers ([0017] and [0026] dynamically anticipate an increase in upcoming traffic congestion level for the load and respond accordingly by creating service instances/containers since there would not be enough to handle the predicted increase i.e. the ratio is greater); and when the active worker usage ratio is less than a preset active lower reference value, changing a state of a ready worker in the active ready state to the inactive ready state ([0034] dynamically anticipate a decrease upcoming traffic congestion level for the load and respond accordingly by either removing service instances/containers i.e. the ratio is lesser).

As per claim 9, Krishna further teaches when an inactive worker ratio is greater than a preset inactive upper reference value, performing ready worker downscaling of changing a ready worker in the inactive ready state to a template worker ([0034] dynamically anticipate a decrease upcoming traffic congestion level for the load and respond accordingly by either removing service instances/containers i.e. the ratio is greater).

As per claim 17, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Pawgi in view of Johnston as applied to claims 7 and 18 above, and further in view of Thomas (US 10,055,262).

As per claim 8, Krishna, Pawgi, and Johnston do not explicitly teach wherein the active worker usage ratio is a ratio of a number of active workers to a sum of numbers of ready workers in the active ready state and active workers.

However, Thomas teaches wherein the active worker usage ratio is a ratio of a number of active workers to a sum of numbers of ready workers in the active ready state and active workers (col. 13, ll. 58-67 to col. 14, ll. 1-24 compare worker node resource ratios).

Thomas and Krishna are both concerned with cloud computing environments. Krishna teaches dynamically scaling resources to meet predicted workloads while Thomas teaches 

As per claim 19, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Pawgi as applied to claim 1 above, and further in view of Shah et al. (US 2019/0004725) (hereinafter Shah).

As per claim 10, Krishna and Pawgi do not explicitly teach when a number of template workers is less than or equal to a preset allowable limit to a maximum number of creatable workers, additionally creating the template workers by performing template worker upscaling in a background.

However, Shah teaches when a number of template workers is less than or equal to a preset allowable limit to a maximum number of creatable workers, additionally creating the template workers by performing template worker upscaling in a background ([0044] the Container Instance Manager creates one or more container instances in the background).

Shah and Krishna are both concerned with cloud computing environments. Krishna teaches dynamically scaling resources to meet predicted workloads while Shah teaches managing container instances in a dispersed storage network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna and Pawgi in view of Shah because it would will optimize for removing the instance that is least needed/most expensive, for example, by removing the instance from the vault/storage pool that has the least amount of free space and/or from the vault/storage pool that has the most expensive bandwidth, or is least local from the typical access locations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Pawgi in view of Johnston as applied to claim 6 above, and further in view of Shahab et al. (US 2017/0373940) (hereinafter Shahab).

As per claim 11, Pawgi teaches wherein: the worker allocation request period for each function is calculated based on a number of workers required to be allocated during a unit time for each function ([0036] the number of containers can be determined based on aggregation and by subscription limits and alerts can be made if a threshold number of created containers is exceeded in a set time period).

Krishna, Pawgi, and Johnston do not explicitly teach the number of workers to be pre-allocated corresponds to a value obtained by subtracting a number of ready workers in the active 

However, Shahab teaches the number of workers to be pre-allocated corresponds to a value obtained by subtracting a number of ready workers in the active ready state and a number of active workers from the number of workers required during the unit time for each function ([0057] employ a time interval during which recently added resources are subtracted from the computed load which may be used to detect which nodes are more loaded than others thus removing empty or lightly loaded nodes from the cluster).

Shahab and Krishna are both concerned with cloud computing environments. Krishna teaches dynamically scaling resources to meet predicted workloads while Shahab teaches a container-based multi-tenant computing infrastructure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna, Pawgi, and Johnston in view of Shahab because it would allow for the determination of the optimal capacity of a cluster from its existing capacity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of Pawgi in view of Johnston in view of Shahab as applied to claim 11 above, and further in view of Suarez et al. (US 10,782,990) (hereinafter Suarez).


As per claim 12, Krishna, Pawgi, Johnston, and Shahab do not explicitly teach wherein the number of workers required during the unit time for each function corresponds to a value obtained by dividing an average execution time of workers that execute the corresponding function by the worker allocation request period for each function.

However, Suarez teaches wherein the number of workers required during the unit time for each function corresponds to a value obtained by dividing an average execution time of workers that execute the corresponding function by the worker allocation request period for each function (col. 8, ll. 16-47 cluster utilization indicates a proportion of available or unallocated resources of the total resources of the cluster for example if services are above a threshold amount of time on average then more container instances may be spawned for the cluster).

Suarez and Krishna are both concerned with computing networking environments. Krishna teaches dynamically scaling resources to meet predicted workloads while Suarez teaches distributed containers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krishna, Pawgi, Johnston, and Shahab in view of Suarez because it would allow for utilization data to be used to provide real-time metrics to a workload scheduler to improve system stability by providing accurate assessments of resource usage by large numbers of software containers running services in a virtualized environment, which may be used by an auto-scaling service to add container instances to the virtualized environment (if resources are low/over-utilized) or remove container instances from the virtual environment if (resources are underutilized).

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 21, 2021